—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Dutchess County (Hillery, J.), dated February 5, 2001, which granted the motion of the plaintiff Monika J. Disher for summary judgment dismissing the defendants’ counterclaims and granted the separate motion of the plaintiffs for partial summary judgment on the issue of liability and to dismiss the defendants’ second affirmative defense alleging comparative negligence.
Ordered that the order is affirmed, with costs.
The plaintiffs demonstrated prima facie that the defendant Eric S. Ahern was negligent as a matter of law for proceeding into an intersection governed by a stop sign without yielding to the vehicle operated by the plaintiff Monika J. Disher, which had the right of way (see Wolfson v Milillo, 262 AD2d 636, 637; Ponticello v Wilhelm, 249 AD2d 459). In opposition, the defendants failed to demonstrate the existence of any triable issue of fact (see Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966, 968; Agin v Rehfeldt, 284 AD2d 352; Cascio v Scigiano, 262 AD2d 264; Bolta v Lohan, 242 AD2d 356; Nunziata v Birchell, 238 AD2d 555).
Accordingly, the Supreme Court properly granted partial summary judgment on the issue of liability to the plaintiffs, and properly dismissed the defendants’ counterclaims against Monika J. Disher and second affirmative defense alleging comparative negligence (see Wolfson v Milillo, supra; Ponticello v Wilhelm, supra). Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.